Case 3:20-mc-00945 Document4 Filed 04/13/21 PagelD.7 Page1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

 

Southern District of California

ADI Acquisition Co., LLC )
Plaintiff )
Vv. ) Case No. 20-mc-00945
Theodore Vallas )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

1am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff ADA Acquisition Co., LLC

 
 
   

Date: 04/13/2021 tte

“aura 's Signature

Kevin D. Hughes 188749 _
Printed name and bar number
Foundation Law Group LLP
1999 Avenue of the Stars, Suite 1100
Los Angeles, CA 90067

Address

kevin@foundationlaw.com
E-mail address

(424) 253-1266

Telephone number

(424) 253-1101 i
FAX number
